People v Ortega (2015 NY Slip Op 01188)





People v Ortega


2015 NY Slip Op 01188


Decided on February 10, 2015


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



memad1People v Ortega2015ny0118814206 2647N/12This opinion is uncorrected and subject to revision before publication in the printed Official Reports.Decided on February 10, 2015Sweeny, J.P., Renwick, Moskowitz, Feinman, Kapnick, JJ.14206 2647N/12[*1] The People of the State of New York, Respondent,Richee Ortega, Defendant-Appellant.Scott A. Rosenberg, The Legal Aid Society, New York (Kristina Schwarz of counsel), for appellant.Cyrus R. Vance, Jr., District Attorney, New York (Alan Gadlin of counsel), 
Judgment, Supreme Court, New York County (Cassandra M. Mullen, J. at plea; Michael R. Sonberg, J. at sentencing), rendered September 6, 2012, convicting defendant of criminal possession of a controlled substance in the third degree (two counts) and criminal possession of a controlled substance in the fifth degree, and sentencing him to concurrent terms of six months, unanimously affirmed.
Defendant's challenge to the sufficiency of his plea is unpreserved (see People v Lopez, 71 NY2d 662, 665 [1988]), and we decline to review it in the interest of justice. We reject defendant's assertion that he had no actual or practical ability to make a motion to withdraw his plea. As an alternative holding, we reject the claim on the merits.
Under the circumstances of this case, we find that the court adequately informed defendant of the rights he would be waiving in exchange for his plea, and that the plea was knowingly, intelligently and voluntarily made. There is no mandatory catechism for a guilty plea, and a plea is not rendered invalid where "the record as a whole ... contain[s] an affirmative demonstration of the defendant's waiver of his fundamental constitutional rights" (People v Tyrell, 22 NY3d 359 [2013]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: FEBRUARY 10, 2015
CLERK